Citation Nr: 0947580	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968 and 
from February to March 1991.  He also had additional U.S. 
Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the Veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for post traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling effective 
June 23, 1993, for coronary artery disease, evaluated as 
60 percent disabling effective January 24, 2001; for diabetes 
mellitus, evaluated as 20 percent disabling effective 
January 24, 2001; for tinnitus, evaluated as 10 percent 
disabling effective March 23, 1991; for a duodenal ulcer, 
evaluated as 10 percent disabling effective March 21, 1991; 
for diabetic neuropathy of the bilateral hands, evaluated as 
10 percent disabling in each hand effective March 8, 2001; 
for diabetic neuropathy of the bilateral feet, evaluated as 
10 percent disabling in each foot effective March 8, 2001; 
and for post-operative bone cyst of the fourth cervical 
vertebra, evaluated as zero percent disabling effective 
March 21, 1991.  The Veteran's combined evaluation for 
compensation is 100 percent effective March 8, 2001.

3.  The Veteran also is in receipt of special monthly 
compensation for loss of use of a creative organ and for 
housebound status.

4.  The medical evidence shows that, at worst, the Veteran 
experiences limited function due to pain in his extremities; 
he does not experience any disability due to loss of use or 
complete loss of function of any extremity.

5.  The Veteran does not experience any blindness or loss or 
loss of use of the hands.

CONCLUSION OF LAW

The criteria for specially adapted housing or a special home 
adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.350(a)(2), 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  


In a January 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran received notice of the Dingess requirements in March 
2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The January 2006 VCAA 
letter was issued prior to the March 2006 rating decision 
that is the subject of this appeal.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating the Veteran's claim in a January 2007 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records and private treatment records.

The RO certified the Veteran's appeal to the Board in June 
2007.  In July 2007, the Veteran's service representative 
submitted a copy of a March 2007 VA electromyograph (EMG) 
directly to the Board.  In November 2007, the Veteran's 
service representative submitted a letter from a VA physician 
about the Veteran's claim directly to the Board.  All of this 
evidence was submitted without a waiver of RO jurisdiction.  
After review of this evidence, the Board finds that a remand 
so that the agency of original jurisdiction (AOJ) (in this 
case, the RO) can review this additional evidence in the 
first instance is not required.  The evidence submitted 
directly to the Board in July and November 2007 duplicates 
evidence previously of record concerning the Veteran's claim.  
As to any duty to provide an examination and/or seek a 
medical opinion, an examination or opinion shall be treated 
as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records, including 
a VA examination report dated in November 2006.  These 
records provide competent, non-speculative evidence regarding 
the current nature and severity of the Veteran's service-
connected disabilities.  Thus, there is no duty to provide 
another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background & Analysis

The Veteran contends that he is entitled to specially adapted 
housing or to a special home adaption grant because his 
service-connected disabilities have resulted in the complete 
loss of use in multiple extremities.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of three and one-half inches or more. Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve. Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Service connection is in effect for PTSD, evaluated as 
100 percent disabling effective June 23, 1993; for coronary 
artery disease, evaluated as 60 percent disabling effective 
January 24, 2001; for diabetes mellitus, evaluated as 
20 percent disabling effective January 24, 2001; for 
tinnitus, evaluated as 10 percent disabling effective 
March 23, 1991; for a duodenal ulcer, evaluated as 10 percent 
disabling effective March 21, 1991; for diabetic neuropathy 
of the bilateral hands, evaluated as 10 percent disabling in 
each hand effective March 8, 2001; for diabetic neuropathy of 
the bilateral feet, evaluated as 10 percent disabling in each 
foot effective March 8, 2001; and for post-operative bone 
cyst of the fourth cervical vertebra, evaluated as zero 
percent disabling effective March 21, 1991.  The Veteran's 
combined evaluation for compensation is 100 percent effective 
March 8, 2001.  The Veteran also is in receipt of special 
monthly compensation for loss of use of a creative organ and 
for housebound status.

The medical evidence shows that, on VA outpatient treatment 
in July 2005, the Veteran's complaints included frequent 
falls and bilateral ankle pain and swelling.  It was noted 
that he lived with his wife and had two steps to enter his 
home but did not have a hand rail.  It also was noted that 
the Veteran ambulated with a cane.  Objective examination 
showed very poor gait dynamics, leaning to the left, slurred 
speech, and very somnolent.  The Veteran demonstrated the 
ability to raise his upper extremities over his head.  There 
was no pain with supraspinatus or rotator activation.  The 
Veteran clearly was a fall risk and was provided with a 
walker.  

In January 2006, the Veteran complained of bilateral feet 
swelling and turning purple.  Objective examination showed 
and irregular heart beat, trace edema in the bilateral lower 
extremities which were warm to the touch and had good 
capillary refill.  It was noted that the Veteran ambulated 
with a cane.  The assessment was lower extremity edema and 
discoloration with only trace edema and good color on 
examination.  The Veteran was given TED hose and advised to 
wear them on his bilateral lower extremities.  He also was 
advised to keep his lower extremities elevated "when not up 
and around."

The Veteran was hospitalized at a VA Medical Center in 
September 2006 for severe gout and decreased functional 
status due to dyspnea with hypoxia and hypercarbia.  It was 
noted that the Veteran lived in a home with inside steps with 
his wife, who worked days, and a disabled son and grandson.  
It also was noted that his home was being remodeled to make 
it wheelchair-accessible.  The Veteran's functional status at 
baseline was an ability to ambulate short distance in his 
home with a single Canadian crutch.  The Veteran was 
independent in his activities of daily living.  He used 
oxygen only at night.  Physical examination showed 1+ edema 
in the ankles and feet, 4+/5 muscle strength in all muscle 
groups except the right grip which was limited due to pain.  
The assessment was multiple medical problems with baseline 
limitation in ambulation due primarily to gout with a decline 
in status due to dyspnea.  

The Veteran was hospitalized at a VA Medical Center in 
October 2006 for shortness of breath, confusion, and fever.  
The Veteran reported that, on the day of his hospital 
admission, he had been "very lethargic throughout the day."  
He also reported experiencing "severe 'shakes' and 
trembling, which he has been unable to control."  He 
reported further that he had experienced extremely painful 
and swollen feet bilaterally.  It was noted that the Veteran 
lived in a trailer while his home was being remodeled.  
Physical examination showed that he was able to follow 
commands but occasionally lost track of what he was saying, a 
regular heart rate and rhythm, and 3+ pedal edema 
bilaterally.  The assessment was a history of hypertension, 
congestive heart failure, coronary artery disease, and atrial 
flutter with shortness of breath, confusion, and fever.

On VA outpatient treatment later in October 2006, the 
Veteran's recent hospitalization for shortness of breath, 
confusion, and fever was noted.  The Veteran reported that 
his pain level was 9 out of 10 in his feet and ankles on 
ambulation.  It was noted that he was living in a 
recreational vehicle with his wife while awaiting 
handicapped-accessible remodeling of his home.  He denied any 
falls since his recent hospital stay and no close calls.  At 
baseline, it was noted that the Veteran ambulated with a 
front wheel walker, rollator, or Lofstrand crutches.  The 
Veteran was able to sit up independently from a supine 
position and stand independently from a sitting position.  He 
ambulated approximately 60 feet independently with a front 
wheel walker.  He ambulated slowly.  It was noted that the 
Veteran was not far from his baseline functionally.  The 
diagnosis was an abnormal gait.

On VA examination on November 7, 2006, the Veteran complained 
of bilateral peripheral neuropathy in the lower extremities, 
left greater than right.  It was noted that the Veteran 
currently was an inpatient at the VA Medical Center.  He 
presented to the examination in a wheelchair with oxygen 
flowing and a urethral catheter.  His bilateral lower 
extremities were housed in TED hose and compression devices.  
The Veteran stated that his peripheral neuropathy had begun 
7 years earlier.  He also stated that his right lower 
extremity also had concurrent numbness, tingling, and pain, 
which he rated as 7 out of 10 on a pain scale.  The Veteran 
reported experiencing stiffness, weakness, swelling, heat, 
redness, and instability.  He also reported experiencing 
fatigability, decreased endurance, decreased stability and 
coordination, and pain.  He stated that he experienced flare-
ups of the right lower extremity with pain radiating in to 
the distal lower extremity which he rated as 10 out of 10 on 
a pain scale and occurred every 3 months.  The Veteran 
reported that he had gout.  It was noted that pain was the 
major component of the Veteran's flare-ups.  It also was 
noted that this had no impact on his employment because he 
was unable to be employed and was not seeking employment.  
The Veteran stated that he had significant pain on weight-
bearing.  He could walk 30-60 feet.  The VA examiner stated 
that the Veteran's left lower extremity "has a similar 
profile in all of its parameters with the exception of the 
intensity of pain which is 8/10."  There also was edema 
present in both lower extremities and swelling secondary to 
the Veteran's diabetes which was secondary to his coronary 
artery disease.  

Physical examination on November 7, 2006, showed normal motor 
and sensory examination in the hands, arms, and upper legs, 
normal reflexes, orientation, and normal balance.  There was 
"very marked inability to have reasonable gait because of 
pain in the lower extremities."  The Veteran's stance was 
very difficult and he was uncoordinated in his stance.  The 
deep tendon reflexes were normal.  There was decreased 
sensation to filament nylon in both feet in the distribution 
of the plantar nerves and in saphenous nerves to 
8 centimeters (cm) above the right ankle medially and 10 cm 
above the left ankle medially.  There were normal bilateral 
dorsalis pedis, posterior tibial, and popliteal pulses.  
There was hyperpigmentation over the dorsal aspect of the 
forefoot and toes bilaterally, including all 5 toes at the 
metacarpophalangeal (MCP) joint but otherwise unremarkable 
skin.  There was no skin breakdown.  There was pitting edema 
4+ to the knees.  The Veteran's posture was slumped in the 
wheelchair.  He was unable to ambulate more than 5 steps.  
There was normal movement of each toe.  There was no palpable 
tenderness on the plantar surfaces of the feet.  The Veteran 
was able to stand.  He was unable to squat, supinate, 
pronate, heel stand, or toe stand.  The VA examiner stated 
that the Veteran's functional impairment was most likely 
permanent.  The diagnoses were continued peripheral 
neuropathy and bilateral lower extremity edema.  In an 
addendum, the VA examiner stated that the Veteran's service-
connected disability was contributing substantially to his 
functional impairment.

In a Case Management Note dated on November 8, 2006, and 
included in the Veteran's VA medical records, it was noted 
that the VA Medical Center had been contacted by a private 
home healthcare provider who was very familiar with the 
Veteran "and he is not homebound."  The private home health 
care provider indicated that the Veteran had a history of 
"being homebound for a couple of days and then is out 
driving."  This provider also stated that they had not been 
very effective with the Veteran and have difficulty 
contacting him because he was "gone so much" from his home.  

In a Case Management Note dated on November 17, 2006, and 
included in the Veteran's VA medical records, it was noted 
that the VA Medical Center had been contacted again by a 
private home health care provider who stated that the Veteran 
"did not look well.  He was shaking and falling asleep."  
The Veteran stated that he had gone to a private emergency 
room two nights earlier "for the same thing and was told 
that he was fine."  There was 3+ bilateral lower extremity 
edema.  Although the home health care provider advised the 
Veteran to go to the emergency room for evaluation, he 
refused and told the home health care provider "that he was 
going to work."

The Veteran was hospitalized at a VA Medical Center later on 
November 17, 2006, for complaints of one day of extreme 
somnolence.  A history of chronic hypoventilation, congestive 
heart failure, atrial fibrillation/flutter, and diabetes 
mellitus was noted.  It was noted that the Veteran had been 
admitted frequently for complications of his congestive heart 
failure.  The Veteran was unable to provide a history when 
seen in the emergency room due to his somnolence.  According 
to the Veteran's wife, he had woken up on the morning of his 
admission with a headache.  He was seen by a home health 
nurse who advised him to go to the emergency room but he 
refused.  The home health nurse called the Veteran's son, who 
later found the Veteran in his bathroom extremely somnolent 
and thought that the Veteran might have lost consciousness.  
The Veteran's wife reported that the Veteran used oxygen at 
home and was compliant with all of his medications.  It was 
noted that the Veteran worked in security.  

Physical examination on November 17, 2006, showed an 
extremely somnolent man who looked older than his stated age 
and was hypopneic and snoring.  The Veteran was oriented to 
name but not place and could not answer more questions.  His 
skin was clear.  His heart had a fast rate with an irregular 
rhythm.  There were strong carotid, radial, posterior tibial, 
and dorsalis pedis pulses.  There was moderate pitting edema 
of the bilateral lower extremities from the feet to the 
knees.  The assessment was chronic hypoventilation, 
congestive heart failure, atrial fibrillation/flutter, long-
term narcotics use, and obesity with somnolence, tachycardia, 
and edema.

On VA outpatient treatment on November 20, 2006, the Veteran 
complained that he was feeling "worse."  He also complained 
of chronic pain due to longstanding neuropathy.  He stated 
that he was near his baseline for functional gait and 
mobility.  It was noted that the Veteran was independent in 
his activities of daily living and mobility.  He was 
ambulatory for short community distances and in a travel 
trailer.  The Veteran stated that he could negotiate steps 
although it was difficult.  The Veteran also stated that he 
had a front wheel walker, rollator, forearm crutch, cane, 
shower chair, grab bar, and wheelchair at home.  Objective 
examination showed that the Veteran's strength "declines as 
he needs to use the bathroom," and he had functional 
strength and range of motion in his lower extremities.  The 
Veteran was independent in transfers from his bed, standing, 
and balancing.  It was noted that the Veteran experienced 
fatigue with his gait although he was steady.  The assessment 
was that there was a slight decrease in endurance but the 
Veteran otherwise was near baseline for function and the 
Veteran would be independent with gait, balance, and mobility 
if he were at home.

In December 2006, it was noted that the Veteran had moved 
back in to his house after it had been remodeled to be 
Americans with Disabilities Act (ADA) compatible with a 
wheelchair and his disabilities.  It was noted that the 
Veteran was oriented fully.  He walked slowly with his oxygen 
canister in his hand.  

The Veteran was hospitalized at a VA Medical Center from 
January 5-7, 2007, for complaints of diffuse joint pain and 
swelling.  His history of coronary artery disease, congestive 
heart failure, atrial fibrillation, diabetes mellitus, and 
gout was noted.  The Veteran stated that he began 
experiencing pain in his toes which spread gradually to his 
feet, ankles, knees, hands, and fingers bilaterally.  It was 
noted that the Veteran continued to have full range of motion 
of all of his extremities, although he complained of pain 
with movement and palpation.  He reported experiencing 
multiple episodes of gout a year.  He also reported 
experiencing some tingling and numbness of his lower 
extremities secondary to peripheral diabetic neuropathy.  It 
was noted that the Veteran was wheelchair bound.  

Physical examination showed an irregularly irregular heart 
rhythm, a normal heart rate, no murmurs, rubs, or gallops, a 
full range of motion in all extremities, and warmth and 
tenderness to palpation in the knees, hands, and ankles with 
manipulation.  There was some swelling of the patellar joint 
space, left greater than right, and in the bilateral hands.  
There also was 2+ edema of the feet bilaterally with dorsalis 
pedis pulses on palpation.  The assessment included recurrent 
gout.

On VA outpatient treatment on January 8, 2007, the Veteran 
denied any complaints of pain during his activities of daily 
living.  A history of peripheral diabetic neuropathy was 
noted.  It was noted that the Veteran lived with his wife in 
a home which had been renovated for wheelchair access.  The 
Veteran had grab bars by the shower and toilet and a shower 
chair.  The Veteran had modified independent feeding ability.  
He needed standby assistance or supervision for upper 
extremity and lower extremity dressing and toileting and 
bathing.  He was observed ambulating from the bed to the 
bathroom without an assistive device.  He reported difficulty 
dressing due to numbness in his fingers in the bilateral 
hands.  He also complained of fatigue from dressing.  It also 
was noted that the Veteran had a wheelchair in his room.  The 
diagnosis was peripheral diabetic neuropathy.

In two letters dated in July 2008, the Resident Services 
Director from a private rehabilitation facility stated that 
the Veteran had been admitted to this facility on April 24, 
2008, and had been discharged on June 4, 2008, for 
rehabilitation.  The Resident Services Director stated that, 
during the Veteran's stay in the private rehabilitation 
facility, "his numerous co-morbidities made his 
rehabilitation very difficult."  She stated that the Veteran 
suffered falls due to seizure activity although "he suffered 
no long lasting effects from the falls."  The Veteran was 
discharged after three months of rehabilitation "in 
essentially the same physical condition in which he presented 
on admission."  When he was discharged from this facility, 
the Veteran was advised to use a wheelchair for mobility at 
all times.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to specially 
adapted housing or special home adaptation grant.  The 
medical evidence shows that, although the Veteran currently 
uses a wheelchair when he is at home and experiences 
difficulty and fatigue while dressing due to numbness in his 
bilateral hands, there is no evidence that he experiences 
loss or loss of use of any of his upper and lower 
extremities.  The medical evidence also shows that the 
Veteran's function is limited by a combination of service-
connected and non-service-connected disabilities.  It also is 
not clear that the Veteran continues to be homebound, as a 
private home health care provider advised the VA Medical 
Center in November 2006 that the Veteran was no longer 
homebound and was difficult to provide home health care 
services to because he was out of his home so much.  The 
Veteran also reported to this home health care provider in 
November 2006 that he still was employed and initially 
refused to go to the emergency room for treatment because he 
had to go to work.  

The Board notes that service connection is not in effect for 
blindness or loss of use of any extremity.  Thus, he does not 
meet the threshold entitlement criteria for specially adapted 
housing.  The Board observes that the Veteran's house already 
has been modified for wheelchair access and is ADA compliant 
(as noted on VA outpatient treatment in December 2006).  
Service connection is not in effect for the loss or loss of 
use of one or both lower or upper extremities, as defined by 
38 C.F.R. § 3.350(a)(2).  See 38 C.F.R. § 3.350(a)(2) (2009).  
Service connection also is not in effect for blindness in 
both eyes plus the anatomical loss or loss of use of one 
lower extremity.  At the Veteran's most recent VA 
hospitalization in January 2007, it was noted that he 
continued to have full range of motion of all of his 
extremities although he complained of pain with movement and 
palpation.  He only reported experiencing some tingling and 
numbness of his lower extremities secondary to peripheral 
diabetic neuropathy.  There is no indication anywhere in the 
medical evidence of record that the Veteran experienced any 
loss or loss of use of the lower extremities.  Thus, it 
cannot reasonably be found that the restrictions caused by 
the Veteran's service-connected disabilities meet the 
statutory criteria for the benefit he seeks. 

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant. 
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2009).  
The Veteran does not contend, nor does the record show, that 
he experiences blindness in both eyes with 5/200 visual 
acuity or that service connection is in effect for this 
disability.  The Veteran has asserted that his service-
connected disabilities result in anatomical loss or loss of 
use of both hands; as noted, however, the Veteran still has a 
full range of motion in all of his extremities.  Service 
connection also is not in effect for anatomical loss or loss 
of use of both hands.  Therefore, a special home adaptation 
grant also is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


